Citation Nr: 1751226	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1).

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), prior to July 29, 2010.

3.  Entitlement to a TDIU due to service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), since July 29, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968 and from August 1970 to August 1974.  He received the Combat Infantryman Badge, Purple Heart Medal, and Bronze Star Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied a rating in excess of 20 percent for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in April 2010, and the RO issued a statement of the case (SOC) in October 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.  The RO continued to deny a higher rating in a May 2013 supplemental SOC (SSOC).

In September 2013, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

In September 2014, the Board denied a schedular rating in excess of 20 percent for bilateral hearing loss.  The Board also expanded the appeal to include the separate matters of entitlement to a rating in excess of 20 percent for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1) and entitlement to a TDIU due to the service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b) (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded these matters to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested actions, the AOJ denied the TDIU claim and continued to deny the remaining increased rating claim (as reflected in a July 2015 SSOC), and returned these matters to the Board for further appellate consideration.

In September 2016, the Board again remanded the remaining matters on appeal to the AOJ for further development.  After completing the requested development, the AOJ continued to deny the remaining matters on appeal (as reflected in a June 2017 SSOC), and returned these matters to the Board for further appellate consideration.

Regarding characterization of the TDIU issue on appeal, as explained in more detail below, the claim for a TDIU during the period since July 29, 2010 is rendered moot by the grant of a 100 percent rating for service-connected posttraumatic stress disorder (PTSD) and the grant of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114 (s) during that period.  Hence, the issue of entitlement to a TDIU during the period since July 29, 2010 is being dismissed.  As the Veteran's claim for an increased rating for bilateral hearing loss was received in July 2009, however, the issue of entitlement to a TDIU prior to July 29, 2010 remains on appeal.  Hence, the TDIU issue has been bifurcated, as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

While the Veteran previously had a paper claims file, this appeal is now being fully processed utilizing the paperless, this appeal has now been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The schedular criteria have been adequate to rate the Veteran's hearing loss at all points pertinent to the current claim. 

3.  Pertinent to the current TDIU claim, for the period prior to July 29, 2010, the Veteran's service-connected bilateral hearing loss was rated aa 20 percent disabling., and the competent, probative lay and medical evidence indicates that the disability did not preclude substantially gainful employment consistent with his education and occupational experience.

4.  Since July 29, 2010, a total (100 percent) rating and SMC based on housebound status have been awarded for service-connected disability other than bilateral hearing loss, leaving no part of this period where the schedular rating is less than total.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a TDIU due to service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), prior to July 29, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).

3.  The matter of the Veteran's entitlement to a TDIU due to service-connected bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1), since July 29, 2010, has been rendered moot by the award of a total (100 percent) rating and SMC based on housebound status, leaving no question of law or fact to decide regarding the TDIU issue during this period.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., in Pelegrini v. Principi, 18 Vet. App. 112 (2004) and  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In letters dated in August 2009 and November 2010, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate claims for an increased rating and for a TDIU.  The October 2009 decision reflects the initial adjudication of the claim for an increased rating for bilateral hearing loss after the issuance of the August 2009 letter.  The October 2010 SOC set forth the criteria for higher ratings for hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b).  The claims for an increased rating for hearing loss and for a TDIU were subsequently adjudicated in a May 2013 SSOC and a July 2015 SSOC, respectively.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA audiological evaluations, as well as the Veteran's service treatment records, VA outpatient treatment records, and private medical records.  Also of record is the transcript of the September 2013 Board hearing, along with various written statements  by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on these matters, prior to appellate consideration, is required.

As noted, the Veteran was provided an opportunity to set forth his contentions before the undersigned VLJ during the September 2013 Board hearing.  During the hearing, the undersigned identified what was then characterized as a single issue on appeal.  Information was elicited regarding the nature and severity of the Veteran's hearing loss.  While the undersigned did not explicitly suggest the submission of additional evidence, on these facts, such omission was harmless.  Following the hearing, , additional development pertinent to the remaining matters on appeal was sought on multiple subsequent remands, and, as a result, additional evidence was ultimately added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant, 23 Vet. App. 488 (2010).

The Board also finds that that, with respect to the claims decided herein, there has been substantial compliance with the Board's most recent September 2016 remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  The Board directed that the AOJ obtain all outstanding VA records of evaluation and/or treatment of the Veteran contained in the Central Texas Vista electronic records system dated since February 2016, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records (to include all pertinent treatment records from "S&W"), obtain any outstanding treatment records identified by the Veteran, obtain any outstanding records from the Social Security Administration (SSA) pertaining to any SSA claim(s) submitted by the Veteran, and arrange for the Veteran to undergo a VA Ear, Nose and Throat (ENT) examination to obtain information as to the etiology of his claimed ear pain and as to the functional effects of his hearing loss on his ability to work and on his daily life.

VA treatment records contained in the Central Texas Vista electronic records system dated since February 2016 have been obtained and associated with the Veteran's claims file. The Veteran was afforded a VA ear examination in March 2017 and a medical opinion was provided which addresses the etiology of his claimed ear pain.  A VA medical opinion was obtained in June 2017 which addresses the functional effects of the Veteran's hearing loss.  Also, in a November 2016 letter, the AOJ requested that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records (to include records from "S&W").  The Veteran subsequently submitted an authorization form (VA Form 21-4142a) for treatment records from Baylor Scott and White Clinic Temple and Baylor Scott and White Clinic Copperas Cove.  The AOJ requested these records and they have been received and associated with the claims file.  The Veteran has not identified any other outstanding private treatment records.  Thus, VA has no further duty to attempt to obtain any additional treatment records.

Moreover, in November 2016, the AOJ contacted the SSA and requested all available records pertaining to any SSA claim(s) submitted by the Veteran.  The SSA responded that no records could be sent and that further efforts to obtain any such records would be futile because there were no medical records in its possession.  In a November 2016 letter, the Veteran was notified that no SSA records were available, he was asked to submit copies of any such records in his possession, and he was notified that a decision could be made on his claim after 10 days if no further evidence was submitted.  The Veteran has not submitted any SSA records or otherwise indicated that any such records are in his possession.  Hence, any further efforts to obtain SSA records would be futile.  38 C.F.R. § 3.159 (c)(1).

In summary, the duties imposed by the VCAA have been considered and satisfied.  .  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc , 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Background

VA examination reports dated in November 1976, May and July 1984, July 1985, July 1987, August 1991, April 1997, December 1998, April 2001, and October 2006, medical records dated from April 1984 to August 2009, and a March 1989 statement from the Veteran (VA Form 9) indicate that he received a high school education, completed a two year automotive course at a junior college, received a state certification to perform security work, and was a certified locksmith.  After service he was employed as a mechanic/mechanic helper, a plumber, an animal control specialist, a parachute packer, an animal caretaker, a security officer, a locksmith helper, and a carpenter helper/maintenance worker.  He attempted to become a police officer and attended the police academy, but he was unable to pursue such employment due to hearing loss.  He experienced some occupational impairment due to knee, foot, back, and psychiatric disabilities and required a hearing aid to perform his employment.  He was evaluated for hearing loss as early as a March 1984 hospitalization at the VA Medical Center (VAMC) in Temple, Texas.  At that time, he was diagnosed as having mild to moderate bilateral hearing loss, it was felt that he would experience difficulty understanding conversational speech in the presence of background noise, and it was recommended that he obtain a hearing aid.  He was diagnosed as having bilateral moderately-severe to severe sensorineural hearing loss during a May 2009 VA audiological assessment and reported during an August 2009 VA audiological evaluation that he used newly issued hearing aids on a daily basis and that he was able to hear "much better than he did with his previous hearing aids."

A VA audiology examination was conducted in September 2009.  The Veteran reported difficulty hearing in the grocery store, restaurants, businesses, or when in the presence of background noise.  He experienced occupational noise exposure for 24 years while working in a warehouse, in a heavy equipment shop, and for animal control.  His ear canals occasionally itched when wearing hearing aids, but he denied any history of ear infection, aural pain, head trauma, or dizziness.  The Veteran was diagnosed as having moderately-severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  The examiner noted that the Veteran's hearing loss had remained essentially unchanged since he was last evaluated in 2006.

The Veteran reported on an October 2010 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he received his General Equivalency Diploma (GED), that he was trained as an infantry dog handler in service, and that he took courses on automotive applied sciences at a community college.  He was employed in a civil service position as a plumber and construction worker for many years following service until he stopped working in August 2008.  He was unable to secure or follow any substantially gainful occupation due to his combat-related disabilities (including PTSD).

The Veteran was afforded another VA audiology examination in December 2010 and was diagnosed as having a moderately-severe to severe sensorineural hearing loss bilaterally.  The examiner stated that the Veteran's hearing loss had no significant effects on his occupation and no effects on usual daily activities.  She further stated, "[w]ith properly fitted hearing aids and assistive devices and services provided by the employer, as required by the Americans with Disability Act, this Veteran's hearing loss and reported tinnitus would not prevent gainful employment."

A December 2010 VA general medical examination report reflects that the Veteran retired in 2008.  He reported that the cause of his retirement was that he was eligible by age or duration of work and that he experienced physical and psychiatric disabilities.  The physical disabilities were specifically identified as being chronic low back pain and right knee pain.  The physician who conducted the December 2010 examination explained, in pertinent part, that the Veteran experienced functional limitations from various physical disabilities other than hearing loss, that the hearing loss required him to wear hearing aids, and that his PTSD may limit his social interactions.  The Veteran's ability to be employed was limited to occupations that required limited physical exertion (to include prolonged standing or walking).  His PTSD limited his ability to work in a stressful environment or around many people.  Overall, the Veteran had limited occupational opportunities.

The Veteran reported on his December 2010 VA Form 9 that he was unemployable because he was unable to use the telephone.  In particular, he could not understand voices on the telephone and was unable to follow instructions over the telephone.

A VA audiological assessment was performed in July 2011.  The Veteran reported that he was not hearing as well as he used to with his hearing aids.  He noted difficulty understanding speech in noisy environments (such as at the grocery store and the movies) and stated that his hearing aids "break up."  He used an amplified telephone.  A diagnosis of bilateral moderately-severe to severe sensorineural hearing loss was provided.  The audiologist who conducted the evaluation noted that there was no significant change in the Veteran's hearing since his 2009 evaluation.

The Veteran was afforded another VA audiological examination in December 2012.  The examiner who conducted the examination noted that the Veteran's hearing loss impacted the ordinary conditions of his daily life, including the ability to work.  The Veteran described that his hearing loss impacted him "[q]uite a bit."  The examiner also noted that the Veteran reported occasional pain in his ears, but when asked for more information regarding the pain, the Veteran reported that he did not know. The Veteran denied any history of ear infection, aural pressure, facial numbness, or dizziness.  The examiner noted that when the results were compared with those obtained in December 2010, there was no significant worsening in hearing sensitivity.

The Veteran reported during the September 2013 Board hearing that he used hearing aids, but that he experienced difficulty hearing in the presence of background noise.  For example, in a noisy store he would sometimes have to get as close to the cashier as possible or attempt to read lips in order to understand the cashier.  He was unable to use a cell phone or pay phone due to an inadequate volume, he had to use an amplified phone at home with the volume turned as high as possible, and he experienced difficulty with daily conversations (especially if the person was mumbling and did not speak in a crisp manner).  Overall, it was getting harder for him to function on a daily basis without having someone with him to assist him with understanding other people's speech.

The report of a February 2015 VA audiological examination indicates that the Veteran's bilateral hearing loss impacted the ordinary conditions of his daily life, including his ability to work.  Specifically, he experienced difficulty understanding his wife, hearing on the telephone, watching movies, and in most other situations.  He denied any recent history of facial numbness, but reported having an ear infection in both ears during the previous two years.  He experienced aural pain and pressure in both ears (right worse than left), occasionally walked into door frames, and felt unsteady on his feet.  The audiologist who conducted the February 2015 examination explained that the Veteran's hearing loss did not preclude employment.  It was expected that his hearing loss would possibly result in some difficulty understanding speech in difficult listening situations, such as in the presence of background noise, when he cannot see speakers' faces, or over the telephone.  However, his hearing loss should not significantly affect the ability to obtain or maintain gainful employment.

The claims file also includes a February 2015 "Compensation and Pension Examination Report (Free Text)" document which was completed by a physician.  It is unclear as to whether this is the report of a VA ENT examination.  Nonetheless, the examiner reported that he was "unable to navigate a BVD electronically" and that he had "asked that a Staff Member from C&P lead [him] and train [him] on this [task]."  The examiner also described the Veteran's reported history of ear pain and indicated that an examination revealed his ears to be "totally normal" and that "no TM join[t] pain" was elicited. 

The examiner concluded that the Veteran's ear pain was not related to his hearing loss.  He explained that the Veteran experienced hearing loss "long before the pain started," but he did not otherwise provide any specific rationale as to why the ear pain is not related to the hearing loss.  In a March 2015 addendum, the examiner indicated that he was going to "review the paper and electronic file with staff on Tuesday March 24th."  He did not provide any further information or opinions concerning the etiology of the Veteran's ear pain.

Medical records dated from January 2015 to January 2017 document reports of bilateral ear pain, fullness, and pressure, left ear discharge/bleeding, and hearing loss.  The ear pain was described as dull/achy in quality, constant, worse after physical activity, and occasionally associated with headaches.  The Veteran temporarily had tubes placed in his ears.  Examinations revealed that the tympanic membranes were thickened and dull bilaterally with white cloudy fluid behind the membranes, that the left ear canal was slightly erythemic with dried cerumen, that there was a white covering in the left ear canal and over the cerumen, and that there was temporomandibular joint (TMJ) popping on the left.  The Veteran was diagnosed as having bilateral chronic serous otitis media, external otitis of the left ear, a fungal infection, mastoiditis of the left side, hearing loss, Eustachian tube dysfunction, bilateral ear drainage, myringitis, TMJ arthralgia, and bilateral ear pain/otalgia.

The Veteran reported during a March 2017 VA ear examination that he experienced bilateral ear pain, yellow ear drainage, and some blood streaks.  He took penicillin to treat his symptoms.  Examination of the ears revealed that the external ears and ear canals were normal bilaterally, but that the right tympanic membrane appeared to be scarred and cloudy.  The Veteran was diagnosed as having bilateral ear otalgia.

The examiner who conducted the March 2017 VA ear examination explained that there was no evidence found in medical literature to indicate that ear pain is related to hearing loss.  The literature indicates that there may be several causes of secondary otalgia.  For instance, parotid gland disorders cause pain just inferior to the ear and on examination, swelling and tenderness of this region will be evident, occasionally with overlying redness.  Due to the swelling of the isthmus of the parotid gland, the underlying bony angle of the mandible often cannot be distinctly palpated.  This was not found to be present during the March 2017 examination.  TMJ dysfunction syndrome is another possible cause of secondary otalgia and is fairly common, however a careful examination did not reveal pain from the TMJ.  Sinus infection, especially the maxillary sinuses, may cause earache referred through the sensory pathways of the fifth cranial nerve (trigeminal nerve).  The cardinal clinical features are nasal symptoms (anterior or posterior nasal discharge, obstruction, and/or congestion).  Most cases of middle ear disease (acute otitis media or otitis media with effusion) follow from preceding nasal allergy, infection, or obstruction.  Cervical spine trauma with bony or soft tissue involvement may radiate or, rarely, be referred to the ear.  The Veteran reported that his ear pain was improving with the change in antibiotics from Cipro to penicillin, which would lead one to believe that he most likely had an inner ear infection.  Thus, his pain was not due to his hearing loss or from the use of his hearing aids.

In a June 2017 addendum, the examiner who conducted the March 2017 VA ear examination explained that the Veteran reported pain in the outer ear canals and headaches in the posterior head and that he used medication on a daily basis for pain relief.  He was fully functional with his instrumental activities of daily living and other activities of daily living.  Functionally, he had no disability that would prevent him from walking, standing, or sitting related to his sensorineural hearing loss.  The Veteran reported that he experienced difficulty with his hearing aids and that he could not hear "very much at all" without the hearing aids.  He would have difficulty working in a position that required the use of a telephone.


III. Analysis

A. Bilateral Hearing Loss Extra-Schedular Rating

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra. 

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, with respect to the first prong of Thun, considering the pertinent evidence in light of the applicable criteria and considerations delineated above, the Board finds that the evidence does not establish such an exceptional disability picture as to render the schedular criteria for evaluating hearing loss inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on testing during audiological evaluations, to include speech discrimination and pure tone testing.  Here, all  hearing impairment associated with the Veteran's hearing loss is  contemplated by the schedular rating criteria.  

Specifically, the Veteran reported during the September 2009 VA audiology examination that he experienced difficulty hearing in the grocery store, restaurants, businesses, or when in the presence of background noise.  He reported on the December 2010 VA Form 9 that he was unable to use the telephone in that he could not understand voices on the telephone and was unable to follow instructions over the telephone.  He reported during the July 2011 VA audiological assessment that he experienced difficulty understanding speech in noisy environments (such as at the grocery store and the movies) and that he used an amplified telephone.  He reported during the September 2013 hearing that he experienced difficulty hearing in the presence of background noise (such as in noisy stores), had to use an amplified phone with the volume turned as high as possible, experienced difficulty with daily conversations (especially if the person was mumbling and did not speak in a crisp manner), and required the assistance of others to help him understand other people's speech.  Also, he reported during the February 2015 VA audiological examination that his hearing loss impacted the ordinary conditions of his daily life, including his ability to work, in that he experienced difficulty understanding his wife, hearing on the telephone, watching movies, and in most other situations.  

The Board points out, however, that the applicable schedular rating criteria (38 C.F.R. §§ 4.85, 4.86) specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high pitched sounds.  The ability of the Veteran to understand people is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa of the rating schedule were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85  and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties with functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. at 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").

The Veteran has also experienced other ear symptoms during the claim period, including ear pain and drainage.  However, such symptoms have been attributed to ear disabilities other than hearing loss, including chronic serous otitis media, external otitis of the left ear, a fungal infection, and Eustachian tube dysfunction.  As for the etiology of the ear pain in particular, the February 2015 opinion is of little, if any, probative value because other than the notation that the Veteran's hearing loss started before his ear pain, the opinion is otherwise unaccompanied by any specific explanation or reasoning as to why the ear pain was not caused by or otherwise related to the hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Furthermore, the physician's February 2015 statement that he was "unable to navigate a BVD electronically" and required training to perform this task, and his March 2015 addendum, appear to indicate that the physician did not review the Veteran's claims file prior to rendering his opinion.  Also, he did not confirm that the claims file was ever reviewed subsequent to his March 2015 addendum.

By contrast, the March 2017 opinion was based upon an examination of the Veteran and a complete review of his medical records and reported history, is accompanied by a specific rationale that is consistent with the evidence of record, and addresses whether a relationship exists between the Veteran's ear pain and his service-connected hearing loss.  Hence, the March 2017 opinion is adequate and entitled to substantial probative weight.  See Id.

To the extent that the Veteran has expressed his belief that his ear pain or other ear symptoms are related to his hearing loss, such assertions do not provide persuasive support for the claim.  While he is certainly competent to describe matters within his personal knowledge (see Jandreau v. Nicholson, 492 F.3d 1372, 1376-7 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)) as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether a relationship exists between his ear pain or other ear symptoms not associated with hearing impairment and his hearing loss, as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  The link between any current ear symptoms other than hearing impairment and a hearing loss disability is one requiring specialized knowledge and testing to understand the complex nature of the auditory system.  As the question of whether a relationships exists between the Veteran's ear pain and other ear symptoms not associated with hearing impairment and his service-connected hearing loss may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

There is no other medical evidence or opinion indicating that the Veteran's ear pain or any of his other ear symptoms not associated with hearing impairment is/are related to his service-connected hearing loss, and neither the Veteran nor his representative has identified or alluded to the existence of any such evidence or opinion.

In sum, the criteria for rating hearing loss under 38 C.F.R. §§ 4.85 and 4.86 encompass the effects of the Veteran's hearing loss, to include those described by the Veteran.  Therefore, the rating assigned for the service-connected hearing loss during the claim period contemplates all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology associated with his hearing loss that falls outside the scope of the applicable criteria.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hearing loss is appropriately rated as a single disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the criteria for a rating in excess of 20 percent for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), have not been met.  As such, the claim must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


B. TDIU

The Veteran has asserted that his service-connected bilateral hearing loss prevents him from securing or following a substantially gainful occupation.  As previously mentioned, in September 2014, the Board expanded the appeal to include the matter of entitlement to a TDIU due to service-connected bilateral hearing loss pursuant to Rice, supra.

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a). 

However, even when the percentage requirements are not met, a TDIU on an extra-schedular basis may nonetheless be granted in exceptional cases, pursuant to specially prescribed procedures, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).  The Board is prohibited from assigning a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is first referred to VA's Director of Compensation for consideration of an extra-schedular TDIU.  Bowling v. Principi, 15 Vet. App. 1   (2001); 38 C.F.R. § 4.16 (b).

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.
1. Period Prior to July 29, 2010

Pertinent to the current claim for a TDIU, the Veteran has been awarded service connection for multiple disabilities.  However, as this TDIU claim emanates from the Veteran's claim for a higher rating for bilateral hearing loss, the sole inquiry is whether the service-connected bilateral hearing loss, alone, rendered the Veteran unemployable prior to July 29, 2010.  See Rice, supra.

The Veteran does not meet the basic percentage requirements for a schedular TDIU due to bilateral hearing loss at any pertinent point prior to July 29, 2010. Nevertheless, as mentioned above, a TDIU may still be awarded, on an extra-schedular basis, and pursuant to specially prescribed procedures, if the Veteran was shown to unable to secure or follow a substantially gainful occupation by reason of his service-connected disability.  See 38 C.F.R. § 4.16 (b).  Thus, in this case, the Board must determine whether the evidence indicates that the Veteran's service-connected bilateral hearing loss precluded gainful employment consistent with his education and occupational experience at any pertinent point prior to July 29, 2010. 

In this case, however, the Board finds that the weight of the evidence indicates that the Veteran's bilateral hearing loss, alone, did not render him unemployable at any point prior to July 29, 2010.

The Veteran was gainfully employed until August 2008.  Although he was experiencing mild to moderate bilateral hearing loss as early as 1984, was unable to pursue certain occupations due to his hearing loss (e.g. a police officer), and required the use of hearing aids to work, he was nonetheless gainfully employed for decades in various physical occupations until he retired in August 2008, despite his hearing loss.  He was diagnosed as having moderately-severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear during the September 2009 VA audiology examination and the examiner who conducted the examination noted that the Veteran's hearing loss had remained essentially unchanged since he was last evaluated in 2006 (at which time he was still gainfully employed).  The Veteran reported during the December 2010 VA general medical examination that he retired in 2008 because he was eligible by age or duration of work and because he experienced physical and psychiatric disabilities.  The physical disabilities were identified as being chronic low back pain and right knee pain.

The Board acknowledges that the Veteran experienced difficulty hearing amid background noise, that he required the use of hearing aids to perform his jobs, and that he would have been limited in his ability to perform occupations that required significant use of the telephone.  Nonetheless, he had extensive experience in various physical occupations (i.e., mechanic/mechanic helper, plumber, animal control specialist, parachute packer, animal caretaker, security officer, locksmith helper, carpenter helper/maintenance worker), received specialized training in automotive applied sciences, and was a certified locksmith.  Hence, he had the education and occupational experience to perform various physical occupations that did not require significant use of the telephone and that would not have been precluded solely by the Veteran's hearing loss, especially with the use of hearing aids.

The Veteran is competent to state that his service-connected hearing loss precluded him from working prior to July 29, 2010, as the question of whether a veteran could perform the physical and mental acts required by employment at a given time is one about which a lay person may provide competent evidence.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Regardless, the Board finds that the preponderance of the collective medical and other evidence demonstrates that the Veteran's hearing loss, alone, did not render him incapable of performing the physical and mental acts required for employment and that the hearing loss did not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational experience at any pertinent point prior to July 29, 2010.

For all the foregoing reasons, the claim for a TDIU due to service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to July 29, 2010, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

2.  Period Since July 29, 2010

In a March 2012 rating decision, the RO awarded a 100 percent disability rating for PTSD, since July 29, 2010.  In addition, the RO awarded SMC based on housebound status, from July 29, 2010, by way of a June 2013 rating decision (there is an erroneous notation of December 21, 2010 as the effective date of the award of SMC in the rating decision, but SMC based on housebound status was actually awarded from July 29, 2010).  Hence, there remains no time during the claim period since July 29, 2010 where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  The Board is cognizant of the fact that the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU because a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114 (s) (West 2014).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, however, the Veteran has already been awarded SMC under 38 U.S.C.A. § 1114 (s) based on housebound status during the entire period since July 29, 2010.

For these reasons, the Board concludes that the matter of the Veteran's entitlement to an award of a TDIU due to bilateral hearing loss is rendered moot for the period since July 29, 2010 by the award of a 100 percent schedular ("total") rating and the award of SMC based on housebound status during this period, leaving no question of law or fact to decide regarding the TDIU issue.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU due to service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), since July 29, 2010, must be dismissed as moot.


ORDER

A rating in excess of 20 percent for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.

A TDIU due to service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to July 29, 2010, is denied.

The appeal as to the claim for a TDIU due to service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), since July 29, 2010, is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


